Citation Nr: 1437542	
Decision Date: 08/22/14    Archive Date: 08/27/14

DOCKET NO.  09-05 100	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, South Carolina


THE ISSUES

1.  Entitlement to service connection for a right forearm condition, to include carpal tunnel syndrome and right ulnar neuropathy.

2.  Entitlement to service connection for a left forearm condition, to include carpal tunnel syndrome and left ulnar neuropathy.

3.  Entitlement to a disability rating in excess of 10 percent for service-connected left knee osteoarthritis with chondromalacia of the patella (left knee condition).


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

C. J. Houbeck, Counsel


INTRODUCTION

The Veteran served on active duty from July 1995 to December 2006.

This matter comes before the Board of Veterans' Appeals (Board) from a May 2008 rating decision of a Department of Veterans Affairs (VA) Regional Office (RO), which denied the Veteran's claims of entitlement to a disability rating in excess of 10 percent for a left knee condition, and entitlement to service connection for left ulnar neuropathy and right ulnar neuropathy.

In July 2009, the Veteran testified before the undersigned Veterans Law Judge, seated at the RO in Columbia, South Carolina.  A transcript of the hearing has been associated with the claims file.

The Veteran's claims were remanded by the Board for additional development in October 2009.  The matter again is before the Board.

The Board has not only reviewed the Veteran's physical claims file but also the electronic records maintained in the Virtual VA and Veteran's Benefits Management System (VBMS) systems to ensure review of the totality of the evidence.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.



REMAND

Despite the extensive development already undertaken in this matter, the Board concludes that another remand is required.

Specifically, the October 2009 remand directed that the Veteran's VA vocational rehabilitation folder be obtained and associated with the claims file.  In March 2010, the claims file indicates that a representative from the Nashville, Tennessee RO requested the vocational rehabilitation file, a March 2010 document noted that the file had been sent from the Columbia, South Carolina RO to the Nashville RO, and a July 2010 supplemental statement of the case (SSOC) from the Appeals Management Center stated that the evidence reviewed included the Veteran's VA vocational rehabilitation folder.  Currently, however, the claims file does not include the vocational rehabilitation folder.  As such, additional efforts should be made to again associate this folder with the claims file.

In addition, the Veteran's representative, in a May 2014 statement requested that the Veteran's claim for an increased rating for his left knee be remanded for a VA examination because the most current examination of record is from January 2008.  Although the statement did not specifically assert that the Veteran's left knee condition had worsened since the last VA examination, given the passage of time, the absence of significant VA or private treatment records for that period, and the representative's recommendation that a new examination would demonstrate the need for an increased rating, the Board concludes that a new VA examination for the left knee is necessary.

As to the Veteran's claimed right and left forearm conditions, the October 2009 Board remand directed that the Veteran be scheduled for a VA examination to consider the etiology of any diagnosed disabilities.  The Board does not find the resulting April 2010 VA examination report to be adequate.  In that regard, the October 2009 Board remand directed that the examiner, "consider the Veteran's statements that his hands 'fell asleep' during service.  Dalton v. Nicholson, 21 Vet. App. 23 (holding that an examination was inadequate where the examiner did not comment on the Veteran's report of in-service injury but relied on the service treatment records to provide a negative opinion)."  The April 2010 VA examination report made no mention of this statement.  Instead, the examiner diagnosed bilateral ulnar neuropathy, but concluded, "The [claims file] does not contain any complaint in reference to the ulnar nerve, thus, cannot be linked to his mili[t]ary service."  As the examiner clearly did not consider the Veteran's lay statements, as directed by the Board, an additional VA examination is necessary.

Finally, the RO/AMC should take the opportunity to associate all VA treatment records from February 2013 to the present.

Accordingly, the case is REMANDED for the following action:

1.  Associate VA treatment records from all relevant facilities from February 2013 to the present.

2.  Obtain and associate with the claims file the Veteran's VA vocational rehabilitation folder.  Any responses, including negative responses, as to the existence of such records must be associated with the claims file.

3.  After the above evidence is obtained, to the extent available, obtain an expert medical opinion from an appropriate medical professional for the Veteran's right and left forearm claims.  If the reviewer determines that additional examination of the Veteran is necessary to provide a reliable opinion, such examination should be scheduled.  However, the Veteran should not be required to report for another examination as a matter of course, if it is not found to be necessary.  The claims file (including Virtual VA and VBMS records) must be made available to and reviewed by the reviewer/examiner.  

The reviewer/examiner is asked to provide an opinion regarding whether it is as least as likely as not (50 percent probability or more) that any currently diagnosed right or left upper extremity disability, to include ulnar neuropathy, was caused by or is otherwise related to any incident of the Veteran's military service.  In this regard, the examiner/reviewer should consider the Veteran's statements during the July 2009 Board hearing that his hands "fell asleep" during service and the November 2007 VA treatment record in which he reported a 1-year history of right and left finger numbness.  The examiner/reviewer is requested to consider, and discuss as necessary, these records in rendering any opinion.

It would be helpful if the examiner/reviewer would use the following language, as may be appropriate: "more likely than not" (meaning likelihood greater than 50%), "at least as likely as not" (meaning likelihood of at least 50%), or "less likely than not" or "unlikely" (meaning that there is a less than 50% likelihood).  The term "at least as likely as not" does not mean "within the realm of medical possibility."  Rather, it means that the weight of medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of that conclusion as it is to find against it.  The examiner/reviewer should provide a complete rationale for any opinion provided.

4.  After the above evidence is obtained, to the extent available, schedule the Veteran for an appropriate VA examination in order to determine the current severity of his service-connected left knee disability.  The complete claims file (including Virtual VA and VBMS records) must be provided to the examiner for review in conjunction with the examination, and the examiner should note that it has been reviewed.  All opinions must be supported by a complete rationale.

5.  After the above is complete, readjudicate the Veteran's claims.  If a complete grant of the benefits requested is not granted, issue a supplemental statement of the case (SSOC) to the Veteran and his representative, and they should be given an opportunity to respond, before the case is returned to the Board.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
C. TRUEBA
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).



